DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating or modifying a backup schedule based on backup time, frequency, and number of supported backup streams.
The limitation of generating, or modifying, a backup schedule based on the backup time, frequency, fixed window of time, and number of supportable backup streams, wherein the backup schedule minimizes a number of time slots, within the fixed window of time, in which there are backups running, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. As noted, the specification recites ([0002]human scheduling of backups). Therefore modifying a backup scheduling based on backup time, frequency, and number of supported back streams is a mental step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) six additional elements:
identifying an asset (Fig. 6 - 802), and a backup time associated with a saveset corresponding to that asset;
determining a frequency for the asset(Fig. 6 - 804); 
identifying one or more available backup servers(Fig. 6 - 806);
determining a respective number of simultaneous backup streams supportable by each available backup server(Fig. 6 - 808); 
identifying a fixed window of time in which the saveset must be backed up, and a length of the fixed window of time defines a maximum permissible amount of time to be used for backing up the saveset;
backing up the saveset according to the backup schedule.
The first four additional elements, as the specification recites (Figure 6, [0063-0064]) The information identified at 802 may be obtained by surveying a computing environment. Next, a frequency F may be identified 804 for each of the assets. With the asset information collected at 802 and 804, the method 800 may then proceed to 806 where the server, or servers, available to support the backup of asset datasets are identified. As well, the number of backup streams simultaneously supportable by each backup server may be identified 808.), amount to no more than mere data collection and apply the judicial exception using a generic computer component. The additional element of identifying a fixed window of time in which the saveset must be backed up, as the specification recites ([0042] The whole backup is planned for a fixed window of time,  amount to no more than mere data collection and apply the judicial exception using a generic computer component.  The additional element of backing up the saveset according to the backup schedule, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. There are no specific details on the backup, just “apply it” or “technological environment/field of use”. Backing up at this level of generality is just storing data. Backing up is an insignificant extra-solution activity as mere data output. Claim 11 - the media claim of claim 1 - recites one more element: a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising, and this additional element is a generic computer component. Additional elements are insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the six additional elements, with respect to integration of the abstract idea into a practical application. Court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network, storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 1 and claim 11 (the media claim of method claim 1),  is/are not patent eligible.
Claim 3, 13 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server.
The limitation of monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. Monitoring at this level of generality is akin to data gathering. Monitoring is an insignificant extra-solution activity as mere data gathering. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Court decisions cited in MPEP 2106.05(g) indicate that mere data gathering is insignificant extra-solution activity. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 3 and claim 13 (the media claim of method claim 3),  is/are not patent eligible.
Claim 4, 14 - dependent claim of claim 3, 13, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule.
The limitation of data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. There are no specific details on how the data is used for generating the modified backup schedule. MPEP 2106.05(f) (1) indicate the claim recites only the idea of a solution or outcome without reciting details of how it is accomplished, is the equivalent to the word “apply it”.  Also, “used as a basis for generating a modified backup schedule” is intended use. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 4 and claim 14 (the media claim of method claim 4),  is/are not patent eligible.
Claim 5, 15 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule meets an RPO requirement of the asset.
The limitation of the backup schedule meets an RPO requirement of the asset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The specification recites “from a customer, an acceptable RPO for each of the customer assets whose data is, or may be, targeted for backup”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 5 and claim 15 (the media claim of method claim 5),  is/are not patent eligible.
Claim 6, 16 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: using a machine learning process to obtain the backup time.
The limitation of  using a machine learning process to obtain the backup time, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. The specification recites ([0039] The time estimated for backing up a saveset of an asset iϵA may be denoted by B.sub.i and may be directly derived from Machine Learning (ML), such as by way of, for example, an off-the-shelf regression technique such as Random Forest Regression.) The off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. MPEP 2106.05(f) (1) indicate the claim recites only the idea of a solution or outcome without reciting details of how it is accomplished, is the equivalent to the word “apply it”.  The claim(s) is/are also at high level of generality.  MPEP 2106.05(h) indicate that merely indicating a field of use or technological environment in which to apply the judicial exception type language. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the limitations characterized as insignificant extra-solution activity above, these limitations are also well-understood, routine, and conventional activity. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 6 and claim 16 (the media claim of method claim 6),  is/are not patent eligible.
Claim 7, 17 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the length of the fixed window of time is specified by a service level agreement (SLA).
The limitation of the length of the fixed window of time is specified by a service level agreement (SLA), as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional elements. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 7 and claim 17 (the media claim of method claim 7),  is/are not patent eligible.
Claim 8, 18 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: the method is performed for a computing environment that comprises multiple assets and multiple backup servers.
The limitation of  the method is performed for a computing environment that comprises multiple assets and multiple backup servers., as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. The claim(s) is/are just a field of use or technology environment as cited in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 8 and claim 18 (the media claim of  method claim 8),  is/are not patent eligible.
Claim 9, 19 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous a backup of that saveset.
The limitation the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous a backup of that saveset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 9 and claim 19 (the media claim of method claim 9),  is/are not patent eligible.
Claim 10, 20 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule specifies: (i) where the saveset should be backed up; and (ii) where the saveset should be backed up.
The limitation the backup schedule specifies: (i) where the saveset should be backed up; and (ii) where the saveset should be backed up, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. It is the product of the abstract idea of generating a backup schedule. The nature of the backup schedule is to decide and specify where and when to perform the backup. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 10 and claim 20 (the media claim of method claim 10),  is/are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner respectfully notes that Claim 1, 11 recites “wherein the backup schedule 
minimizes a number of time slots”. Minimizes is a relative term of degree as used in the claims. It is unclear and indefinite as to the meaning of “minimizes a number of time slots”. The Examiner interprets the claim limitation as reduce the backup time, for the purpose of examination.
In claim 1 and 11, the cited limitation “generating, or modifying” are infinite. One of ordinary skill in the art would not have known the metes and bounds of generating or modifying. Specifically, one would not have known which factors are generated or modified, or if a combination of all are generated or modified everytime.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 10-11, 15, 17-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al. (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta, further in view of Roehrsheim et al. (US 20170132089 A1), referred herein as Roehrsheim. 
Regarding Claim 1, Cherkasova teaches 
A method, comprising: identifying an asset, and a backup time associated with a saveset corresponding to that asset; (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive…The method may also include solving the scheduling problem using an integer programming (IP). [0012] each backup job is characterized by two metrics, referred to herein as "job duration" and "job throughput") (i.e. “job duration” is the backup time)
identifying one or more available backup servers; determining a respective number of simultaneous backup streams supportable by each available backup server; (Cherkasova Abst: determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive.)
and generating, or modifying, a backup schedule for the saveset based on the backup time, and number of supportable backup streams. (Cherkasova [0033] To determine scheduling for multiple tape drives 115a-d, the number of jobs in the backup set is represented by n; and the number of tape drives 115a-d in the backup device (e.g., library 110) is represented by m. The schedule is defined by a given set of n backup jobs that has to be processed by m tape drives 115a-d with given performance capacities. The maximum number of concurrent DAs 120a-d configured for each tape drive 115a-d is represented by maxDA; and the aggregate throughput of the tape drive 115a-d is represented by maxTput.)
wherein the backup schedule minimizes a number of time slots, in which there are backups running, (Cherkasova [0011] The systems and methods described herein may be used to automate design of a backup schedule which reduces or minimizes overall completion time for a given set of backup jobs by automating the parameter for setting concurrent disk agents per tape drive to enhance the tape drive throughput. (i.e. reducing or minimizing the overall completion time of backup reduces the number of time slots)
and backing up the saveset according to the backup schedule. (Cherkasova [0006] the backup session makespan using the generated bin-packing schedule.)
Cherkasova does not teach determining a frequency for the asset,  backup schedule based on, the frequency, identifying a fixed window of time in which the saveset must be backed up, and a length of the fixed window of time defines a maximum permissible amount of time to be used for backing up the saveset; the length of the fixed window of time, within the fixed window of time,
However, Mehta teaches determining a frequency for the asset (Mehta [0295]  Illustrative administrative fields include a plan name given by the administrator, a “storage pool” designating a storage destination for the backed up data, a retention period for the backed up data, and a backup frequency, which is a way of expressing RPO.) backup schedule based on, the frequency, (Mehta [0293] FIG. 3 depicts an illustrative screenshot showing creating an RPO-driven server backup plan, including an illustrative backup frequency and backup window.) identifying a fixed window of time in which the saveset must be backed up, and a length of the fixed window of time defines a maximum permissible amount of time to be used for backing up the saveset; the length of the fixed window of time, within the fixed window of time, (Mehta [0334] At block 1004, storage manager 740 receives a backup window timeframe. See, e.g., FIG. 6. An example backup window timeframe is 7 p.m. to 7 a.m. on weekdays and all day Saturday and Sunday. There is no limitation on the RPO and/or backup frequency values, though as noted, they may be unsuitable to the amount and kind of data being backed up.)
Cherkasova and Mehta are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova and Mehta before him or her to modify the enhanced backup job scheduling of Cherkasova to include the frequency from the RPO driven scheduling of Mehta. The motivation is to have some of the benefits that Mehta would provide (Mehta [0005] intelligent scheduling scheme that is based on the RPO. In this way, the RPO drives schedules by dynamically responding to historical as well as current conditions to trigger, re-prioritize, and/or accelerate backup operations. Accordingly, the approach is referred to herein as “RPO-driven backup scheduling.” [0007] improved storage utilization, such as when the system determines that fewer or smaller secondary copies can be created and still meet RPO, thus using less storage space and fewer resources. Machine learning is used for analyzing past backup jobs, success/failure histories, and other characteristics of the data storage management environment available for backups.) 
Cherkasova-Mehta does not teach 
and the number of time slots is minimized given the backup time, the frequency, the length of the fixed window of time, and the number of supportable backup streams, and wherein the backup schedule identifies a maximum timeslot that defines a latest possible scheduled time to start a first backup, of a group of backups, that are to be performed during the fixed window of time; 
However, Roehrsheim teaches the number of time slots is minimized given the backup time, the frequency, the length of the fixed window of time, and the number of supportable backup streams, and wherein the backup schedule identifies a maximum timeslot that defines a latest possible scheduled time to start a first backup, of a group of backups, that are to be performed during the fixed window of time;  (Roehrsheim [0046] the granularity of the time slots may be adapted to the runtime of the backups to be scheduled, for example, by determining the greatest common divisor (GCD) of the runtimes of the backups to be scheduled as the duration of a single time window. As a result, the number of timeslots necessary for scheduling a backup can be adapted to the runtime of a backup.[0047] The first time slot is then selected such that the time distance between the time slot of the most recent execution of the backup and the first time slot does not exceed a predefined threshold. [0052] In some embodiments, the backup system comprises at least one backup server and at least one backup storage pool, the backup server being adapted to trigger the execution of the plurality of backups in accordance with the backup schedule and the backup storage pool comprising data storage for storing the data elements of the application system during execution of the backup.)
Cherkasova, Mehta and Roehrsheim are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta and Roehrsheim before him or her to modify the Cherkasova-Mehta system with Roehrsheim’s teaching. The motivation for doing so would be to (Roehrsheim [0003]) to define a backup schedule regarding when to perform the backup. 
Regarding Claim 5,  Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1, wherein the backup schedule meets an RPO requirement of the asset.  (Mehta [0007] According to the present invention, the illustrative data storage management system has been enhanced to relieve backup administrators from having to work through competing backup considerations to devise a backup schedule that can meet the RPO.)
Regarding Claim 7,  Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1, wherein the length of the fixed window of time is specified by a service level agreement (SLA). (Roehrsheim [0074] When scheduling backups, the corresponding backup policies 110 as well as corresponding service level agreements (SLAs) have to be adhered to. A backup policy 110 may,  for example, comprise information indicative of the backup frequency (for example, daily, weekly or monthly backups, a backup time window such as 1 am to 4 am on Sunday or always the first day of the month) and a level of flexibility.) (i.e. a fixed window of time (such as 1 am to 4 am) specified by SLA)
	Regarding Claim 8,  Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1, wherein the method is performed for a computing environment that comprises multiple assets and multiple backup servers. (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive)
Regarding Claim 10, Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1, wherein the backup schedule specifies: 
(i) where the saveset should be backed up; and, (Cherkasova [0022] If there are m tape drives (Tape.sub.1, . . . Tape.sub.m), and each tape drive is configured with k disk agents, then the following running counters may be established for each tape drive: [0023] DiskAgent.sub.i: a counter of available disk agents for Tape.sub.i;  [0024] TapeProcTime.sub.i: a counter of overall processing time assigned to Tape.sub.i.)
 (ii) when the saveset should be backed up. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order.)
Regarding Claim 11, Cherkasova teaches 
A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: identifying an asset, and a backup time associated with a saveset corresponding to that asset; (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive…The method may also include solving the scheduling problem using an integer programming (IP). [0012] each backup job is characterized by two metrics, referred to herein as "job duration" and "job throughput") (i.e. “job duration” is the backup time)
identifying one or more available backup servers; determining a respective number of simultaneous backup streams supportable by each available backup server; (Cherkasova Abst: determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive.)
and generating, or modifying, a backup schedule for the saveset based on the backup time, and number of supportable backup streams. (Cherkasova [0033] To determine scheduling for multiple tape drives 115a-d, the number of jobs in the backup set is represented by n; and the number of tape drives 115a-d in the backup device (e.g., library 110) is represented by m. The schedule is defined by a given set of n backup jobs that has to be processed by m tape drives 115a-d with given performance capacities. The maximum number of concurrent DAs 120a-d configured for each tape drive 115a-d is represented by maxDA; and the aggregate throughput of the tape drive 115a-d is represented by maxTput.)
wherein the backup schedule minimizes a number of time slots, in which there are backups running, (Cherkasova [0011] The systems and methods described herein may be used to automate design of a backup schedule which reduces or minimizes overall completion time for a given set of backup jobs by automating the parameter for setting concurrent disk agents per tape drive to enhance the tape drive throughput. (i.e. reducing or minimizing the overall completion time of backup reduces the number of time slots)
and backing up the saveset according to the backup schedule. (Cherkasova [0006] the backup session makespan using the generated bin-packing schedule.)
Cherkasova does not teach determining a frequency for the asset,  backup schedule based on, the frequency, identifying a fixed window of time in which the saveset must be backed up, and a length of the fixed window of time defines a maximum permissible amount of time to be used for backing up the saveset; the length of the fixed window of time, within the fixed window of time,
However, Mehta teaches determining a frequency for the asset (Mehta [0295]  Illustrative administrative fields include a plan name given by the administrator, a “storage pool” designating a storage destination for the backed up data, a retention period for the backed up data, and a backup frequency, which is a way of expressing RPO.) backup schedule based on, the frequency, (Mehta [0293] FIG. 3 depicts an illustrative screenshot showing creating an RPO-driven server backup plan, including an illustrative backup frequency and backup window.) identifying a fixed window of time in which the saveset must be backed up, and a length of the fixed window of time defines a maximum permissible amount of time to be used for backing up the saveset; the length of the fixed window of time, within the fixed window of time, (Mehta [0334] At block 1004, storage manager 740 receives a backup window timeframe. See, e.g., FIG. 6. An example backup window timeframe is 7 p.m. to 7 a.m. on weekdays and all day Saturday and Sunday. There is no limitation on the RPO and/or backup frequency values, though as noted, they may be unsuitable to the amount and kind of data being backed up.)
Cherkasova and Mehta are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova and Mehta before him or her to modify the enhanced backup job scheduling of Cherkasova to include the frequency from the RPO driven scheduling of Mehta. The motivation is to have some of the benefits that Mehta would provide (Mehta [0005] intelligent scheduling scheme that is based on the RPO. In this way, the RPO drives schedules by dynamically responding to historical as well as current conditions to trigger, re-prioritize, and/or accelerate backup operations. Accordingly, the approach is referred to herein as “RPO-driven backup scheduling.” [0007] improved storage utilization, such as when the system determines that fewer or smaller secondary copies can be created and still meet RPO, thus using less storage space and fewer resources. Machine learning is used for analyzing past backup jobs, success/failure histories, and other characteristics of the data storage management environment available for backups.) 
Cherkasova-Mehta does not teach 
and the number of time slots is minimized given the backup time, the frequency, the length of the fixed window of time, and the number of supportable backup streams, and wherein the backup schedule identifies a maximum timeslot that defines a latest possible scheduled time to start a first backup, of a group of backups, that are to be performed during the fixed window of time; 
However, Roehrsheim teaches the number of time slots is minimized given the backup time, the frequency, the length of the fixed window of time, and the number of supportable backup streams, and wherein the backup schedule identifies a maximum timeslot that defines a latest possible scheduled time to start a first backup, of a group of backups, that are to be performed during the fixed window of time;  (Roehrsheim [0046] the granularity of the time slots may be adapted to the runtime of the backups to be scheduled, for example, by determining the greatest common divisor (GCD) of the runtimes of the backups to be scheduled as the duration of a single time window. As a result, the number of timeslots necessary for scheduling a backup can be adapted to the runtime of a backup.[0047] The first time slot is then selected such that the time distance between the time slot of the most recent execution of the backup and the first time slot does not exceed a predefined threshold. [0052] In some embodiments, the backup system comprises at least one backup server and at least one backup storage pool, the backup server being adapted to trigger the execution of the plurality of backups in accordance with the backup schedule and the backup storage pool comprising data storage for storing the data elements of the application system during execution of the backup.)
Cherkasova, Mehta and Roehrsheim are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta and Roehrsheim before him or her to modify the Cherkasova-Mehta system with Roehrsheim’s teaching. The motivation for doing so would be to (Roehrsheim [0003]) to define a backup schedule regarding when to perform the backup.
Regarding Claim 15,  Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11, wherein the backup schedule meets an RPO requirement of the asset.  (Mehta [0007] According to the present invention, the illustrative data storage management system has been enhanced to relieve backup administrators from having to work through competing backup considerations to devise a backup schedule that can meet the RPO.)
Regarding Claim 17,  Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11, wherein the length of the fixed window of time is specified by a service level agreement (SLA). (Roehrsheim [0074] When scheduling backups, the corresponding backup policies 110 as well as corresponding service level agreements (SLAs) have to be adhered to. A backup policy 110 may,  for example, comprise information indicative of the backup frequency (for example, daily, weekly or monthly backups, a backup time window such as 1 am to 4 am on Sunday or always the first day of the month) and a level of flexibility.) (i.e. a fixed window of time (such as 1 am to 4 am) specified by SLA)
Regarding Claim 18,  Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11, wherein the non-transitory storage medium is performed for a computing environment that comprises multiple assets and multiple backup servers. (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive)
Regarding Claim 20,  Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11, wherein the backup schedule specifies: 
(i) where the saveset should be backed up; and, (Cherkasova [0022] If there are m tape drives (Tape.sub.1, . . . Tape.sub.m), and each tape drive is configured with k disk agents, then the following running counters may be established for each tape drive: [0023] DiskAgent.sub.i: a counter of available disk agents for Tape.sub.i;  [0024] TapeProcTime.sub.i: a counter of overall processing time assigned to Tape.sub.i.)
 (ii) when the saveset should be backed up. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order.)
Claim(s) 3-4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al. (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta, further in view of Roehrsheim et al. (US 20170132089 A1), referred herein as Roehrsheim as applied to Claim 1, 11 above, and further in view of Protasov et al. (US 20190155695 A1), referred herein as Protasov.
Regarding Claim 3,  Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach further comprising monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server. 
	However, Protasov teaches 
further comprising monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server. (Protasov [0006] Aspects of the disclosure relate to forming and executing backup strategies for files using machine learning. [0028] The data analysis engine 101 performs stores backups of the data 121 in one or more of the storage destinations 1 to P. [0029] The learning engine 110 performs deep learning on the analysis sources 1 to M to recognize and classify data efficiently and accurately as the data changes over time.)
	Cherkasova, Mehta, Roehrsheim and Protasov are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Protasov   before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be (Protasov [0002]) automating formation and execution of a backup strategy using machine learning the improve the effectiveness of backup and data protection. 
Regarding Claim 4,  Cherkasova, Mehta, Roehrsheim and Protasov  teach
The method as recited in claim 3, wherein data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule. (Protasov [0007] In one exemplary aspect, a method for forming and executing a backup strategy is implemented in a system that comprises a data analysis engine and a learning engine, the system comprising one or more processors [0032] The strategy processor 106 forms a backup strategy to use for the particular data based on machine learning, the information received from the processors 102 and 104 (i.e., document evaluation module 102 and categorization processor 104), and a set of data criteria 108.)
Regarding Claim 6, Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach further comprising using a machine learning process to obtain the backup time.
However, Protasov teaches 
further comprising using a machine learning process to obtain the backup time.  (Protasov [0032] In one aspect, the strategy processor 106 forms backup strategies based on similarity of the data being backed up with previously backed-up data and performs machine learning in order to automate selection of the strategy. In other words, the above described rules are known by the strategy processor. According to one aspect of the disclosure, the backup strategy formed by the strategy processor 106 ensures optimal data integrity, optimizes the time and resources needed to create backups during a backup window (e.g., the time during which backup operations are performed))
Cherkasova, Mehta, Roehrsheim and Protasov are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Protasov   before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be (Protasov [0002]) automating formation and execution of a backup strategy using machine learning the improve the effectiveness of backup and data protection. 
Regarding Claim 13,  Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach further comprising monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server. 
	However, Protasov teaches 
further comprising monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server. (Protasov [0006] Aspects of the disclosure relate to forming and executing backup strategies for files using machine learning. [0028] The data analysis engine 101 performs stores backups of the data 121 in one or more of the storage destinations 1 to P. [0029] The learning engine 110 performs deep learning on the analysis sources 1 to M to recognize and classify data efficiently and accurately as the data changes over time.)
	Cherkasova, Mehta, Roehrsheim and Protasov are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Protasov   before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be (Protasov [0002]) automating formation and execution of a backup strategy using machine learning the improve the effectiveness of backup and data protection. 
Regarding Claim 14,  Cherkasova, Mehta, Roehrsheim and Protasov  teach
The non-transitory storage medium as recited in claim 13,, wherein data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule. (Protasov [0007] In one exemplary aspect, a method for forming and executing a backup strategy is implemented in a system that comprises a data analysis engine and a learning engine, the system comprising one or more processors [0032] The strategy processor 106 forms a backup strategy to use for the particular data based on machine learning, the information received from the processors 102 and 104 (i.e., document evaluation module 102 and categorization processor 104), and a set of data criteria 108.)
Regarding Claim 16, Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach further comprising using a machine learning process to obtain the backup time.
However, Protasov teaches 
further comprising using a machine learning process to obtain the backup time.  (Protasov [0032] In one aspect, the strategy processor 106 forms backup strategies based on similarity of the data being backed up with previously backed-up data and performs machine learning in order to automate selection of the strategy. In other words, the above described rules are known by the strategy processor. According to one aspect of the disclosure, the backup strategy formed by the strategy processor 106 ensures optimal data integrity, optimizes the time and resources needed to create backups during a backup window (e.g., the time during which backup operations are performed))
Cherkasova, Mehta, Roehrsheim and Protasov are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Protasov   before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be (Protasov [0002]) automating formation and execution of a backup strategy using machine learning the improve the effectiveness of backup and data protection. 
Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al. (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta, further in view of Roehrsheim et al. (US 20170132089 A1), referred herein as Roehrsheim as applied to Claim 1, 11 above, and further in view of Sreedharan (US 20130191342 A1), referred herein as Sreedharan.
Regarding Claim 9,  Cherkasova, Mehta and Roehrsheim teach
The method as recited in claim 1,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset.
	However, Sreedharan teaches 
wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset. (Sreedharan [0017] In some embodiments, a computer program product embodied in a computer readable medium comprises computer instructions to back up an object by leveraging a version control feature of the application software used to create or update said object in a manner so that the latest version of the object resides on a production server where it is created or updated and all the versions of the object including the original are included in a single instance of the object as stored at a backup location on a backup server.)
	Cherkasova, Mehta, Roehrsheim and Sreedharan are analogous art because they are from the same field of endeavor of data backup. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Sreedharan before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using versioning to back up multiple versions of stored object from Sreedharan.  The motivation for doing so would be (Sreedharan [0003] faster and more reliable backup and restore while saving costly storage space by avoiding data redundancy.) 
Regarding Claim 19, Cherkasova, Mehta and Roehrsheim teach
The non-transitory storage medium as recited in claim 11,
	Cherkasova-Mehta-Roehrsheim does not explicitly teach wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset.  
	However, Sreedharan teaches 
wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset. (Sreedharan [0017] In some embodiments, a computer program product embodied in a computer readable medium comprises computer instructions to back up an object by leveraging a version control feature of the application software used to create or update said object in a manner so that the latest version of the object resides on a production server where it is created or updated and all the versions of the object including the original are included in a single instance of the object as stored at a backup location on a backup server.)
Cherkasova, Mehta, Roehrsheim and Sreedharan are analogous art because they are from the same field of endeavor of data backup. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, Roehrsheim and Sreedharan before him or her to modify Cherkasova-Mehta-Roehrsheim’s system to include the automation formation and execution of a backup strategy using versioning to back up multiple versions of stored object from Sreedharan.  The motivation for doing so would be (Sreedharan [0003] faster and more reliable backup and restore while saving costly storage space by avoiding data redundancy.) 


Response to Arguments
Applicant's arguments filed on 07/26/2022 have been fully considered but they are not persuasive. 
On page 7-9, the Applicant argues about REJECTION UNDER 35 U.S.C. §101.
1. 	broadest reasonable interpretation of the claims
Here, and as discussed in further detail below, the Examiner has failed to (i) interpret the claim language in a manner consistent with the specification, and (ii) provide any evidence or analysis whatsoever that a person of ordinary skill in the art would interpret the claim in the way that the Examiner has. For these reasons at least, the rejection lacks merit.
2. 	claim interpretation in 35 USC 101 context - mental process allegation 
The MPEP is clear in pointing out the bounds within which the claim must be interpreted, and the MPEP likewise makes clear that those bounds are not determined by the Examiner. Taking the present case as a general example, what passages of the specification would be reasonably understood by the person of ordinary skill as disclosing that the claimed method, or any portion of it, could be performed as a mental process? The Examiner has identified none and, in fact, there are none.

Regarding the Applicant’s argument above, the Examiner respectfully disagree. 
One of ordinary skill in the art would not have known how the limitations are performed in the technology. The limitations are performed by human user mentally without the use of technology. The claim limitations do not integrate the abstract ideas with technology.
	Specifically, the Examiner notes that the claim elements themselves lack specific details on the resolution of technical problems and are not integrated into a practical application, and the limitation of generating, or modifying, a backup schedule based on the backup time, frequency, fixed window of time, and number of supportable backup streams, wherein the backup schedule minimizes a number of time slots, within the fixed window of time, in which there are backups running, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. Therefore, modifying a backup scheduling based on backup time, frequency, fixed window of time, and number of supported back streams is a mental step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea. The additional elements - such as determining a frequency for the asset, backing up the saveset according to the backup schedule, etc. - amount to no more than mere data collection and apply the judicial exception using a generic computer component. There are no specific details on the backup, just “apply it” or “technological environment/field of use”. Backing up at this level of generality is just storing data. Backing up is an insignificant extra-solution activity as mere data output. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  

On page 9 -10, the Applicant argues about  CLAIM REJECTIONS UNDER 35 U.S.C. §112
The Office Action rejected claims 1, 11 under 35 U.S.C. § 112, second paragraph, as Page 9 of 14 Application No. 16/773,631AmendmentAttorney Docket Number 16192.321Responsive to OA mailed 2May22allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant disagrees, but submits that in view of the amendments herein to claims 1 and 11, the rejection should be withdrawn. 
For example, the claims now recite that the number of time slots during which backups are running is minimized, given a particular set of variables. See, e.g., paragraphs 0047 and 0048 of the specification. Because the variables, and their respective values, may change from one scenario to another, a 'minimum' number of time slots can only be definitively determined based on particular variables/values. This would be true of any equation or relationship. Thus, a claim is not rendered indefinite for not reciting specific values. Moreover, a person of ordinary skill in the art, having the benefit of the disclosure (see, e.g., Id.), would have no difficulty in determining the scope and meaning of the claims. As such, and at least in view of the amendments, the rejection should be withdrawn
	Regarding Applicant’s argument that “Because the variables, and their respective values, may change from one scenario to another, a 'minimum' number of time slots can only be definitively determined based on particular variables/values”, the Examiner respectfully disagree. The claim limitations recites the factors that can change the number of time slots, without the how. Minimizes is a relative term of degree as used in the claims.
On page 10-12, the Applicant argues about  CLAIM REJECTIONS UNDER 35 U.S.C. §103
The Office Action rejected claims 1-20 (of these, claims l and 11 are independent) under 35 U.S.C. § 103 as allegedly being unpatentable over various combinations of two or more of Cherkasova (US 2012/0131583), Mehta (US 2019/0278661), Protasov (US 2019/0155695) and Sreedharan (US 2013/0191342). Applicant respectfully disagrees but submits that for at least the reasons set forth below, the rejection should be withdrawn.
claim amendment - 'fixed window of time'
2.    claim amendment - 'maximum time slot'
3. 	no motive to combine purported reference teachings

Applicant’s arguments, see above, regarding independent claim 1, 11, and dependent claims have been fully considered and they are moot.  The Examiner respectfully notes the new grounds of rejection that were necessitated by Applicant’s amendments to the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135